Citation Nr: 1410901	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  11-30 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Muskogee Education Center, Muskogee, Oklahoma


THE ISSUES

1. Entitlement to payment in excess of $207.00 under the Post 9/11 GI Bill for the period from June to July 2010.

2. Entitlement to payment in excess of $298.00 under the Post 9/11 GI Bill for the period from September to October 2010.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1976, from May 2002 to March 2003, and from June 2012 to May 2013.  She also had over 35 years of reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and October 2010 decisions issued by the Department of Veterans Affairs (VA) Muskogee Education Center in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  At the date of her educational award, the Veteran had nine months and 17 days of active service after September 10, 2001.  

2.  During the period from June to July 2010, the Veteran's tuition was $414 and her fees were $105.00.

3. During the period from September to October 2010, the Veteran's tuition was $486.00 and fees were $110.00.


CONCLUSIONS OF LAW

1.  For the period from June to July 2010 the Veteran was entitled to $52 in additional Post 9/11 GI Bill benefits.  38 U.S.C.A. §§ 501, 3313 (West 2002); 38 C.F.R. §§ 1.911, 21.9505, 21.9635, 21.9640 (2013).  

2. The award of $298.00 for September to October 2010 was correct.  38 U.S.C.A. §§ 501, 3313 (West 2002); 38 C.F.R. §§ 1.911, 21.9505, 21.9635, 21.9640 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Generally under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). In the present case, the Board acknowledges that no VCAA letter was sent to the Veteran.

However, the United States Court of Appeals for Veterans Claims (Court) has held that VCAA notification procedures do not apply in cases where the applicable chapter of Title 38, United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  In the present case, specific VCAA notice was not required because the applicable regulatory notification procedure was contained in 38 C.F.R. § 21.1031 for education claims, rather than the VCAA.  Specifically, the duty to notify is outlined under 38 C.F.R. § 21.1031(b) and the duty to assist is outlined under 38 C.F.R. § 21.1032. 

The Veteran was awarded educational benefits under Chapter 33 and only appealed the level of benefits awarded.  The applicable notification and assistance procedures for educational assistance claims emphasize that VA has no further duty to notify or assist the claimant when the undisputed facts render the claimant ineligible for the claimed benefit under the law, as is the case here.  See 38 C.F.R. §§ 21.1031(b), 21.1032(d).  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and assist.

II. Law and Analysis

The Veteran applied for and was deemed eligible for education benefits under Chapter 33, the Post 9/11 GI Bill.  See Electronic Application, Eligibility Letter May 2010.  Her enrollment was verified and she was awarded benefits for two periods of coursework: June to July 2010 and September to October 2010.  See Decisions July and October 2010.

The provisions of 38 U.S.C.A. § 3313  and its implementing regulation, 38 C.F.R. § 21.9640, provide for payment of educational assistance to a veteran with qualifying service after September 10, 2001 who is pursuing a program of education more than half-time and is enrolled at an institution of higher learning located in the United States.  

Section 21.9640(a) sets out how financial awards will be determined based on the amount of time a Veteran served after September 10, 2001.  Service of at least 6 months, but less than 12 months warrants payment of 50 percent of applicable education expenses.  38 C.F.R. § 21.9640.

The Veteran's applicable period of service was from May 28, 2002 to March 17, 2003.  See Electronic Application; Form DD-214.  Therefore, she has nine months and 17 days of qualifying time, which warrants a payment of 50 percent of her applicable education expenses.  See 38 C.F.R. § 21.9640.  This award was calculated for education in 2010; the Veteran's subsequent active service in 2012 and 2013 had not yet occurred and is not relevant.  The Veteran does not dispute that this is the appropriate percentage.

Instead, the Veteran argues that she is entitled to 50 percent of her total tuition and fees prior to any other deductions.  Her tuition for June to July 2010 was $1,455.00 and her fees were $105.00, or $1560.00 total.  For September to October 2010, her tuition was $1,545.00 and her fees were $110.00, or $1655.00 total.

Payment for an education program at a non-public institution of higher learning is generally the actual net cost for tuition and fees, assessed by the institution, after the application of any waiver of, or reduction in, tuition and fees and any scholarship, or other Federal, State, institutional, or employer-based aid or assistance.  38 U.S.C.A. § 3313.

The Veteran had additional financial aid during these two periods of coursework.  See VA Amendment Statement; Veteran's Statement April 2011.  Following the statute, this financial aid must be subtracted from the cost of tuition before the percentage of payment is calculated.  See 38 U.S.C.A. § 3313.  After the financial aid is subtracted, the Veteran's tuition was $414.00 for June and July 2010 and $486.00 for September and October 2010.  

For the period from September to October 2010, the tuition and fees minus financial aid totaled $596.00.  Fifty percent of this amount is $298.00.  The Veteran was granted this amount, and she is not entitled additional payments for this period.

However, for the period from June to July 2010, the tuition of $414.00 plus fees of $105.00 totals $519.00.  Fifty percent of that total is $259.00.  But VA only paid $207.00 to the university on the Veteran's behalf.  See Decision July 2010, Letter to University January 2011.  The Veteran is entitled to the difference of $52.00.


ORDER

Entitlement to payment of $52, beyond the payment of $207.00 under the Post 9/11 GI Bill for the period from June to July 2010 is granted. 

Payment beyond $298.00 under the Post 9/11 GI Bill for the period from September to October 2010 is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


